Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant’s amendment and election on 12/21/2021. 
Claims 1-9 have been elected after the requirement for restriction 10/29/21, and claims 10-19 have been withdrawn with traverse.
Claims 1-9 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhuang CN 101144946.
Claim 1: Zhuang discloses a display panel, comprising: 
(Fig. 4) [0032] a plurality of data lines 23; 
a plurality of gate lines 21 (upper gate line 21) intersected with the data lines 23 (at overlap area 42); and 
a plurality of pixels (222) respectively driven by corresponding data lines 23 and gate lines 21 (upper gate line 21), each of the plurality of pixels comprise a corresponding pixel electrode 222; 
wherein the pixel electrode 222 of the pixel overlaps with adjacent another gate line 21/24 (lower gate line 21) to form an overlap region 24/222.

Claims 2-9: Zhuang discloses 
Claim 2: (Fig. 4) [0032] the gate lines 21/24 comprise main gate lines 21 (horizontal gate line) and auxiliary gate lines 24 (vertical light-shielding line) conducted to each other, and the main gate lines 21 are intersected with the data lines 23 (at overlap area 42).
Claim 3: (Fig. 4) the auxiliary gate lines 24 (vertical light shielding lines) and the data lines 23 are arranged in parallel.
Claim 4: (Fig. 4) a same gate line 21 is connected to two adjacent pixels 222/222 to form a pixel group, and the pixel group comprises a first pixel 222 (left) and a second pixel 222 (right) connected to different data lines 23/23; a pixel electrode (left pixel electrode 222) of the first pixel (left pixel) of the pixel group overlaps with a previous gate line 24 (left vertical gate line 24) to form a first overlap region 24/222, and a pixel electrode (right pixel electrode 222) of the second pixel (right pixel) of the pixel group overlaps with a next gate line 24 (right vertical gate line 24) to form a second overlap region 24/222.
Claim 5: (Fig. 4) the auxiliary gate lines 24/24 (vertical light-shielding lines) comprise first auxiliary gate lines 24 (left light-shielding lines) and second auxiliary gate lines 24 (right light-shielding lines), the first auxiliary gate lines 24 (left light-shielding lines) and 
Claim 6:  (Fig. 4) the same data line 23 is connected to two adjacent pixels (upper and lower pixels) to form a pixel group, and the pixel group comprises a first pixel (upper 222) and a second pixel (lower 222) connected to different gate lines 21/21 (upper and lower gate line 21); wherein the pixel electrode 222 of the first pixel (upper pixel) of the pixel group overlaps with the previous gate line 21 (middle gate line) to form a first overlap region 24/222, and the pixel electrode 222 of the second pixel (lower pixel) of the pixel group overlaps with the next gate line 21 (bottom gate line) to form a second overlap region 24/222.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Claim 7: (Fig. 4) the same data line 23 is connected to two adjacent pixels (upper and lower pixels) to form a pixel group, and the pixel group comprises a first pixel (upper 222) and a second pixel (lower 222) connected to different gate lines 21/21 (middle and lower gate lines 21); gate lines 21 (middle gate lines) connected to the first pixels (upper pixel 222) are first gate lines, the first gate lines 24/21 (middle gate lines) comprises first main gate lines 21 and first auxiliary gate lines 24, gate lines 21 (bottom gate lines) connected to the second pixels (lower pixel 222) are second gate lines, and the second gate lines 24/21 (bottom gate lines) comprise second main gate lines 21 and second auxiliary gate lines 24; 
the first auxiliary gate lines 24 and the pixel electrode of the second pixel (lower 222) corresponding to the second main gate lines 24/21 (bottom gate lines) form a first overlap region 24/222, and the second auxiliary gate lines 24 and the pixel electrode of the first pixel (upper pixel 222) corresponding to the first main gate lines 24 form a second overlap region 24/222.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Claim 8: (Fig. 4) a first safety distance is arranged both between the auxiliary gate line 24 and the pixel electrode 222 of the first pixel corresponding to the current main gate line (lower main gate line), and between the auxiliary gate line 24 and the pixel electrode of the second pixel corresponding to the previous main gate line (middle main gate line ).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Claim 9: (Fig. 4) a second safety distance (spacing) is arranged between the auxiliary gate line 24 and corresponding data line 23.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANG V NGUYEN/
Primary Examiner, Art Unit 2871